DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-9, 11-12, 14-17, 19-29 are allowed. The following is an examiner’s statement of reasons for allowance: 
Claim(s) 1-9, 11-12, 14-17 and 19 remain allowable in view of the item(s) of information contained in the IDS submitted on1/7/2022. An examiner’s statement of reasons for allowance has been included in the Notice of Allowance dated 10/13/2021.
The prior art of record fails to disclose “a control circuit configured to: control an electrical output of an electrical generator, in which the electrical output comprises one or more characteristics of a therapeutic signal and one or more characteristics of an excitable tissue stimulating signal; receive a sensing device signal from a sensor configured to measure an activity of an excitable tissue of a patient; determine a distance between a location of an active electrode configured to transmit the electrical output of the electrical generator into a patient tissue and a location of the sensor; and alter the electrical output of the electrical generator in at least one of the one or more characteristics of the therapeutic signal based on a comparison of the distance between the location of the active electrode configured to transmit the electrical output of the electrical generator into the patient tissue and the location of the sensor device to a predetermine value” as indicated in claim 20 as a whole.
The Examiner has cited Reschke (U.S. PGPub. No. 20140243811) as the most pertinent prior art reference, which teaches a similar forceps device comprising several of the limitations. 
Regarding claim 21, the prior art of record fails to disclose “alter a value of at least one characteristic of the therapeutic electrical signal based on a comparison between the distance of the distal active electrode from an excitable tissue and a predetermined value” as indicated in claim 21 as a whole. For similar reasons discussed in claim 1 in Notice of Allowance dated 10/13/2021, claim 21 is allowed. 	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNABETH ELIESSE RODRIGUEZ whose telephone number is (571)272-8662. The examiner can normally be reached M-Th 7a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.E.R./Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794